DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 in the reply filed on 10/13/2022 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.
During a telephone conversation with Attorney Herman Paris on 11/16/2022 a provisional election was made without traverse to prosecute the invention of species ii, claim 3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 2 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
Claim 1 recites “the first polymerizable monomer is a liquid, and the second polymerizable monomer is a solid”.  The state of liquid and solid is interpreted as room temperature state, i.e., at about 25 °C.


Claim Objections
Claim 1 is objected to because of the following informalities:  In order to be grammatically correct, it is recommended that the term “that” in line 2 of claim 1 be changed to “comprising” or a similar transitional term or phrase.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a second monomer dissolved in a solvent, but also requires that the second monomer is a solid.  This renders the claim indefinite because it cannot be dissolved and still be a solid.  For the purpose of further examination, it is interpreted as being a solid before dissolving in a solvent.
Claim 1 is drawn to a method of manufacturing a polymerizable monomer but the monomers appear to be already formed in the method.  There is no process of making the monomer in the claim.  Based on the dependent claims that recite “the method of manufacturing a polymerizable composition according to claim 1”, the claim should either recite a method of manufacturing a polymerizable monomer composition, or just a method of manufacturing a polymerizable composition.
Claims 3-6 are rejected likewise as depending on claim 1.
Claims 3-6 recites the limitation "the method of manufacturing a polymerizable composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka (US 20030064102 A1).
Regarding claim 1, Nakatsuka teaches a method for manufacturing an antibacterial composition comprising mixing a hydrophilic polymerizable monomer 2-hydroxyethyl methacrylate (HEMA), aliphatic amine (6-diethylamino)hexyl methacrylate (DEAHMA) (Example 5, Table 2 [0090 and 0105]), and distilled water.
The hydrophilic polymerizable monomer 2-hydroxyethyl methacrylate (HEMA) is known in the art to have a melting temperature of -12°C and therefore is a liquid at room temperature, and meets the claimed first polymerizable monomer.
The aliphatic amine (6-diethylamino)hexyl methacrylate (DEAHMA) is known in the art to have a melting temperature of 33.1°C and therefore is a solid at room temperature, and meets the claimed second polymerizable monomer.
The distilled water meets the claimed first solvent.

Regarding claim 3, since no surfactant is involved in the process in Nakatsuka’s process, the method is considered free of surfactant.

Regarding claim 4, Nakatsuka teaches that the aliphatic amine has good antibacterial property [abstract, 0028]. 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka.
Regarding claim 5, Nakatsuka remains as applied above. Nakatsuka teaches that the composition is prepared by mixing the antibacterial salt compound and hydrophilic polymerizable monomer in distilled water [0106].  Nakatsuka is silent about the sequence of dissolving the second polymerizable monomer in the first solvent; and mixing the solution with the first polymerizable monomer.  However, from Nakatsuka’s teaching, one of ordinary skill in the art would not expect any difference in the final product with different mixing sequence; and any different mixing sequence can be expected.  The claimed sequence of dissolving the antibacterial salt compound (the second polymerizable monomer) in water (the first solvent) and mixing the solution with the hydrophilic polymerizable monomer (the first polymerizable monomer) is prima facie obvious.  Selection of any order of performing processing steps is prima facie obvious in the absence of new or unexpected results, as is the selection of any order of mixing ingredients.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claim 6 is directed to a method of manufacturing a polymerizable composition according to claim 1, the method comprising: preparing a second solution by dissolving the second polymerizable monomer in a second solvent with at least a portion of the first polymerizable monomer; evaporating the second solvent from the second solution to prepare a dispersion liquid that is the portion of the first polymerizable monomer and the second polymerizable monomer dispersed therein; and mixing the dispersion liquid with the first solvent.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Nakatsuka (US 20030064102 A1).  Nakatsuka teaches the method of manufacturing a polymerizable composition comprising mixing the claimed first polymerizable monomer, the second polymerizable monomer, and the first solvent, but does not teach the claimed second solvent and the claimed sequence of mixing.  In this case, the second polymerizable monomer is the aliphatic amine because it is a solid.  However, the aliphatic amine is dissolved in the first solvent (i.e., distilled water) instead of a second solvent.  Nakatsuka does teach using a volatile solvent to assist dissolution of the antibacterial salt compound; and the volatile solvent will evaporate away after applying the product to the teeth [0047-0048].  However, this teaching is different from the claimed evaporating the volatile solvent to prepare a dispersion liquid that is the portion of the first polymerizable monomer and the second polymerizable monomer dispersed therein; and mixing the dispersion liquid with the first solvent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762